The struggle for democracy being waged by
Nicaragua has transcended our borders, arousing
feelings of solidarity and support in different parts of
the world. The Nicaraguan people raised their voice
and they were heard by Central America. From there,
with the added strength of the seven fraternal countries
that joined it, that voice resounded throughout the
Andean Community, Mexico, the United States of
America, Canada, the Rio Group, the Organization of
American States (OAS), the European Union and
Japan, to mention only the most recent cases. Indeed,
the echo of that voice has reverberated at the United
Nations in various reports and resolutions.
From this rostrum in the General Assembly Hall,
I would like to convey to Member States the deep
gratitude of the Nicaraguan people for the solidarity
they have shown to us.
We come to the sixtieth session of the General
Assembly at a turning point for our future, for we are
in the throes of a struggle for democracy, a struggle to
keep us from returning to our dark days and make them
a thing of the past. Like the peoples of other United
Nations Members who have fought for their freedom,
thousands of Nicaraguans have died for it, victims of a
perverse pendulum that swung from authoritarianism to
totalitarianism. The lessons learned in those years left
us a legacy that acknowledges the supreme value of
freedom, democracy and, above all, peace.
Over the past four years, we have been striving
for national revitalization and institutional overhaul
based on transparency, freedom, the rule of law, social
equality and individual initiative.
To carry out that Herculean task, we needed to
overcome the errors of the past. That is why, with
support from the rest of our continent, we have
engaged in a frontal attack on corruption and impunity.
We have also attempted to restore independence and
integrity to our institutions, held hostage by private and
partisan interests. Those efforts include the legal
34

sphere, where the absolute impartiality and objectivity
of judges and magistrates, as well as an inclusive
electoral system capable of ensuring respect for a
popular vote cast in freedom, are imperative. It also
requires that institutions act in the service of the higher
interests of the nation and do not become weapons in
political vendettas, used in campaigns to intimidate
public officials in the executive branch.
The forces conniving to oppose democracy
responded by escalating the breakdown in the
constitutional order and the legitimate exercise of
power. They then attempted to upset the balance of
power, an essential principal of representative
democracy in the inter-American system. The
opposition attempted to execute a new type of coup
d’état, corrupting State institutions by using them as
instruments of political coercion. Instead of accepting
the separation of powers, they appropriated the
distribution of power, attempting to modify the powers
of the President retroactively without consulting the
Nicaraguan people. Only the Nicaraguan people can
confer national sovereignty and presidential power, as
they did at the polls in November 2001.
In the light of those threats to democracy, we
have harnessed all our available resources under
national legislation and international law. The Central
American Court of Justice, the judicial arm of the
Central American Integration System and rooted in
democratic values, handed down a far-reaching
decision on 29 March 2005 recognizing the separation
of powers as a democratic principle. Under the Inter-
American Democratic Charter, we also turned to the
Organization of American States, which affirmed that
the disturbing turn of events in Nicaragua was
compromising the balance of power and the
Government’s legitimate exercise of power.
To overcome that situation, President Enrique
Bolaños has expressed his continuing willingness to
launch a broad national dialogue with all sectors. This
does not mean, however — as the forces attempting to
destroy our institutions have claimed — a dialogue
aimed at surrendering democracy. Nor should it be a
dialogue in which a gun is held to the President’s head
to force him to make concessions that would lead to a
new type of dictatorship in Nicaragua — one never
before seen in the history of Latin America — one that
would bring back the trials and tribulations of earlier
years and put an end to freedom and dash the
democratic hopes of the Nicaraguan people and all
nations. On the contrary, as the Organization of
American States itself has said in its resolutions, it is a
dialogue aimed at seeking democratic solutions, free
from pressure, threats and coercion, and aimed at the
cessation of any actions that could exacerbate the crisis
and prevent the restoration of the balance of power.
We deplore the murder of journalists in any part
of the world. In particular, we are concerned by the
murders of three Nicaraguan journalists that took place
over the past three years. We are concerned not only
because the criminals cut short precious human lives,
but also because the murders came at the height of the
electoral campaign and constituted an attempt to
terrorize our journalists and suppress freedom of
expression in our young democracy. By attacking
freedom of expression, they are harming the
democratic processes. Those forces are well aware that
freedom of expression is the voice of democracy.
Freedom of expression protects all the other
fundamental rights; without it, freedom loses its
sustenance and democracy is orphaned.
We will continue doing our utmost to punish the
guilty and break up all networks of terror and
intimidation.
We are aware of the importance of the upcoming
electoral processes for democracy in Nicaragua. Under
the present circumstances, we must guarantee the
Nicaraguan people that every vote will be duly
registered, counted and respected, and that their sacred
right to elect their authorities in conditions of absolute
freedom will not be violated. As a result, we have
asked the Secretary-General for technical assistance
from the United Nations specialized agencies to help
us hold elections and strengthen our democracy,
complementing the work being carried out by the
Organization of American States with assistance of the
European Union.
Despite the energy, resources and efforts diverted
from development in order to preserve democracy,
Nicaragua has made major strides towards fulfilling the
Millennium Development Goals. Destabilizing actions
have not stopped the Nicaraguan people from
beginning to enjoy the first fruits of the war against
corruption and to benefit from an honest and
transparent civil service that has succeeded in
attracting foreign investment and winning the
confidence of the international community.
35

The latest gauge of President Bolaños’s success
in enabling more and more Nicaraguans to lead a
decent life can be found in the Human Development
Report 2005, which states that we have progressed
from the 118th to the 112th position. The best medium-
term strategy for sustainable poverty reduction is to
gain access to new markets and make international
trade the driving force of growth, combining economic
growth with social development in order to develop our
human capital.
The Government of Nicaragua is promoting
ratification of the Central American Free Trade
Agreement between Central America, the Dominican
Republic and the United States of America, which
seeks to strengthen our economy, integrate us into the
world and raise our population’s standard of living,
particularly that of the poorest sectors.
We welcomed with hope the words of President
Bush in his statement to this Assembly:
“A successful Doha Round will reduce and
eliminate tariffs and other barriers on farm and
industrial goods. It will end unfair agricultural
subsidies ... Under Doha, every nation will gain —
and the developing world stands to gain the
most.” (A/60/PV.2, p. 8)
May that be the case.
I am pleased to announce that in accordance with
the request made by the heads of State and Government
of the Central American Integration System to
President Vicente Fox of Mexico on 12 September, we
are today sending his Government the information that
will make it possible to explore innovative finance
mechanisms to help our countries deal with the crisis
caused by the international price of oil.
Poverty is a multi-dimensional phenomenon
associated with economic and structural problems. The
reduction of unemployment and social inequality and
the expansion of social investment are determining
factors for human development: in other words,
sustainable economic growth within a democratic
framework based on social and gender equality.
The Government of Nicaragua is carrying out
social programmes to protect the rights and satisfy the
basic needs of the most vulnerable sectors of
Nicaraguan society — women, children, young people,
the elderly and persons with disabilities. This
protection extends to Nicaraguans abroad.
We reaffirm our priority commitment to
promoting respect for the dignity of all our migrants,
who, with their work and their efforts, contribute to
socio-economic development, that of their host country
and that of their home country.
A duty of justice and solidarity moves Nicaragua
to raise its voice in support of the just and legitimate
aspiration of the Republic of China on Taiwan to
become a member of the universal forum of the United
Nations. The more than 20 million nationals of that
country deserve to be regarded as an integral part of
the peoples of the United Nations.
Nicaragua is grateful to the Central American
Integration System for endorsing our candidacy for a
non-permanent seat on the Security Council for the
2006-2007 term, reflecting the right of countries with
small economies to be represented on an equal footing.
At a time of reform of the Organization, Nicaragua is
also grateful for the significant support it has received
thus far and affirms its resolve to continue seeking the
support of all Member States.
We hope to be elected and to share our experience
in areas such as peacekeeping and peacebuilding and to
support the just aspiration of developing countries to
participate fully in decisions concerning security, with
all the responsibility, benefits and consequences that
that implies.